DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, line 9 improperly ends with a period.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 10-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martins et al. (US 2014/0276072; hereinafter Martins) in view of Freiburger (US  6176830).
Martins shows a method and system of correcting an angle of a sample volume based on a direction of blood flow ([0028]), the method comprising: transmitting an ultrasound beam to a region of interest (ROI) including the sample volume in an object and obtaining Doppler data with respect to the ROI based on a plurality of scan lines by using a multiline receiving technique ([0032]); obtaining information about a location and a direction of the blood flow by analyzing blood flow power data with respect to the ROI by using the Doppler data obtained for the plurality of scan lines ([0035]); and correcting the angle of the sample volume based on the obtained information about the location and the direction of the blood flow ([0035]).  
While Martins refers to power spectral imaging which can also be displayed ([0061]), Martins fails to explicitly show analyzing blood flow “power” data to determine the flow direction.  Martins also fails to show, wherein the obtaining of the information about the location and the direction of the blood flow comprises: extracting power data having a value greater than or equal to a predetermined threshold from among the blood flow power data obtained at a plurality of points in the ROI based on the plurality of scan lines; and obtaining a trend line indicating the location and the direction of the blood flow by connecting points having values of the extracted power data to one another; wherein the extracting of the power data comprises extracting, for each of the plurality of scan lines, power data having a maximum value from among the blood flow power data; wherein the correcting of the angle of the sample volume comprises: calculating an angle between the obtained trend line and a scan line along which the ultrasound beam is transmitted; and correcting the angle of the sample volume by using the calculated angle; displaying the obtained trend line on a display of an ultrasound imaging apparatus.  
Freiburger discloses methods and systems for pre-determining spectral doppler user parameters.  Freiburger teaches analyzing blood flow power data to determine the flow direction (step 112 direction of flow determined similar to technique used in step 84 except power mode data is used in place of colorflow data, column 9, lines 33-38; step 84, determine direction of flow by connecting lines between critical points, column 8, lines 19-35).  Freiburger also teaches wherein the obtaining of the information about the location and the direction of the blood flow comprises: extracting power data having a value greater than or equal to a predetermined threshold from among the blood flow power data obtained at a plurality of points in the ROI based on the plurality of scan lines (step 84, line fit between locations of maximum velocities, column 8, lines 19-35); and obtaining a trend line indicating the location and the direction of the blood flow by connecting points having values of the extracted power data to one another (step 84, line fit between locations of maximum velocities, column 8, lines 19-35); wherein the extracting of the power data comprises extracting, for each of the plurality of scan lines, power data having a maximum value from among the blood flow power data (step 84, line fit between locations of maximum velocities, column 8, lines 19-35); wherein the correcting of the angle of the sample volume comprises: calculating an angle between the obtained trend line and a scan line along which the ultrasound beam is transmitted; and correcting the angle of the sample volume by using the calculated angle (step 84, line fit between maximum points provide basis for angle correction, column 8, lines 19-35; Doppler angle correct based upon direction on flow, column 3, lines 52-67); displaying the obtained trend line on a display of an ultrasound imaging apparatus (determine direction of flow by connecting lines between critical points, column 8, lines 19-35). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Martins to utilize power data to determine the blood flow direction as taught by Freiburger, as Freiburger teaches that either colorflow or power data can be utilized to determine the blood flow direction, depending on the users preference, the patient’s anatomy, or the particular diagnostic view that is obtained.  See also Freiburger (background, column 4, lines 32-45) which describes utilizing the power information in a case when colorflow mode (BC mode) imaging precedes spectral Doppler imaging (D mode).

Claim(s) 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martins et al. (US 2014/0276072; hereinafter Martins) in view of Freiburger (US  6176830) as applied to claims 1 and 10 above, and further in view of Du et al. (US 2019/0314000; hereinafter Du).
Martins fails to show wherein the obtaining of the Doppler data comprises: obtaining a plurality of pieces of Doppler data by repeatedly receiving ultrasound echo signals reflected from the object a plurality of times at intervals of a pulse repetition frequency (PRF); obtaining the blood flow power data from the plurality of pieces of Doppler data; and accumulating the obtained blood flow power data over time and storing a plurality of pieces of blood flow power data; wherein the obtaining of the information about the location and the direction of the blood flow comprises calculating an average value of the stored plurality of pieces of blood flow power data at each of a plurality of points in the ROL; wherein the obtaining of the information about the location and direction of the blood flow comprises: classifying the plurality of pieces of Doppler data into a plurality of groups by grouping at least one piece of Doppler data obtained during a predetermined time period from among the stored plurality of pieces of blood flow power data; calculating an average value of power data from the at least one piece of Doppler data included in each of the plurality of groups; and identifying the location and the direction of the blood flow by using the calculated average value; wherein the obtaining of the information about the location and direction of the blood flow further comprises obtaining a trend line indicating the location and the direction of the blood flow based on the average value calculated for each of the plurality of groups, the method further comprising updating a location and a direction of the trend line at predetermined time intervals; further comprising displaying the updated trend line on a display of an ultrasound imaging apparatus.
Du discloses methods and systems for ultrasonic fluid spectral doppler imaging.  Du teaches obtaining a plurality of data over time, and that the data can be calculated and displayed in various known ways, including averaging the data ([0101], [0106]-[0107]; [0056]-[0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Martins and Freiburger by utilizing an average of the data over time as taught by Du, as a variety of different ways of calculating and displaying the obtained data are known in the art, and it may be desirable to select an averaging technique specifically as it can provide a more accurate representation of the changing state of blood flow over a period of time.  In general, averaging is a known statistical technique which reduces potential outliers/errors in sampling for example only a single time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793